               Case 1:19-cv-00456-SKO Document 22 Filed 04/15/20 Page 1 of 3


     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                   UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                    )   Case No. 1:19-cv-00456
     Gilbert John Telly,                              )
10                                                    )   STIPULATION AND ORDER FOR
                    Plaintiff,                        )   EXTENSION OF TIME
11                                                    )
            vs.                                       )
12                                                    )
     ANDREW SAUL,                                     )
13   Commissioner of Social Security,                 )
                                                      )
14                                                    )
                    Defendant.                        )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from April 13, 2020 to May 13, 2020, for Plaintiff to serve on defendant with Reply Brief. All
20   other dates in the Court’s Scheduling Order shall be extended accordingly.
21          This is Plaintiff’s first request for an extension of time for the Reply Brief, however we
22   have been granted an extension for our Opening Brief. Good cause exists for this extension
23   request. The week of 3/29/2020 Plaintiff’s Counsel had 8 administrative hearings, 17 hearing
24   preparation appointments with clients, two reply briefs and four confidential settlement letter
25   briefs due. The week of 04/05/2020 Plaintiff’s Counsel has 20 administrative hearings, five
26   hearing preparation appointments with clients, 14 confidential settlement letter briefs, one reply
27   brief, six opening briefs.
28



                                                  1
               Case 1:19-cv-00456-SKO Document 22 Filed 04/15/20 Page 2 of 3



 1           Additionally, due to the ongoing pandemic with COVID-19 and the various executive
 2   orders throughout Fresno County and now the State of California, along with the
 3   recommendations for Social Distancing, Plaintiff’s Counsel is operating with very limited staff.
 4   The Office of Hearings Operations is still conducting telephonic hearings. As it is required to
 5   continue the normal day-to-day tasks involved in developing cases and the requirements of the
 6   five-day rule related to submission of evidence to the Administrative Law Judge which is
 7   imposed under 20 CFR § 404.935, Counsel must still continue normal operations but with a
 8   significantly reduced level of support. As a result, Plaintiff’s Counsel requires additional time to
 9   brief this matter.
10           Defendant does not oppose the requested extension. Counsel apologizes to the Defendant
11   and Court for any inconvenience this may cause.
12
                                           Respectfully submitted,
13
14   Dated: April 10, 2020                 PENA & BROMBERG, ATTORNEYS AT LAW

15
                                       By: /s/ Jonathan Omar Pena
16
                                          JONATHAN OMAR PENA
17                                        Attorneys for Plaintiff

18
19
     Dated: April 10, 2020                 MCGREGOR W. SCOTT
20                                         United States Attorney
                                           DEBORAH LEE STACHEL
21                                         Regional Chief Counsel, Region IX
22                                         Social Security Administration

23
                                       By: */s/ Marcelo N. Illarmo
24                                        Marcelo N. Illarmo
25                                        Special Assistant United States Attorney
                                          Attorneys for Defendant
26                                        (*As authorized by email on April 10, 2020)
27
28



                                                  2
                Case 1:19-cv-00456-SKO Document 22 Filed 04/15/20 Page 3 of 3


                                                 ORDER
 1
 2            Pursuant to the parties’ above stipulation, (Doc. 21), Plaintiff shall file and serve on

 3   Defendant his reply brief by no later than May 13, 2020. All other deadlines in the scheduling
 4
     order are modified accordingly.
 5
 6
 7   IT IS SO ORDERED.

 8   Dated:     April 14, 2020                                   /s/   Sheila K. Oberto           .
 9                                                     UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  3
